In an action to recover damages for malicious prosecution and abuse of process, the plaintiff appeals from an order of the Supreme Court, Westchester County (Jamieson, J), entered February 16, 2006, which denied its motion pursuant to CPLR 8404 for judicial review of taxation of costs and disbursements in the principal sum of $965.62, which were awarded to the defendants in a clerk’s judgment of the same court dated June 1, 2005.
Ordered that the order is affirmed, with costs.
The plaintiffs contentions that the costs and disbursements awarded to the defendants were improperly taxed and that the Supreme Court failed to perform a judicial review of such taxation are without merit (see CPLR 8101, 8201, 8301 [a] [12]; 8404; Shapiro v Aetna Cas. & Sur. Co., 73 AD2d 616 [1979]; East Thirteenth St. Community Assn. v New York State Urban Dev. Corp., 164 Misc 2d 589).
Under the facts of this case, we decline to impose a sanction against the plaintiff (see 22 NYCRR 130-1.1 [a]). Adams, J.E, Ritter, Mastro and Lifson, JJ., concur.